

Hawaii
Loan No. 340166    PROMISSORY NOTE


$92,000,000.00                            As of November 20, 2014
(Dated)


For value received, the undersigned, herein called "Borrower," promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the "Note"), is hereinafter referred to as "Lender", at 720 E. Wisconsin Avenue,
Milwaukee, WI 53202 or at such other place as Lender shall designate in writing,
in coin or currency which, at the time or times of payment, is legal tender for
public and private debts in the United States, the principal sum of NINETY TWO
MILLION DOLLARS or so much thereof as shall have been advanced from time to time
plus interest on the outstanding principal balance at the rate and payable as
follows:


Interest shall accrue from the date of advance until maturity at the rate of
four and fifteen hundredths percent (4.15%) per annum (the "Interest Rate").
Accrued interest only on the amount advanced shall be paid on the eighth day of
the month following the date of advance ("Amortization Period Commencement
Date"). On the eighth day of the following month and on the eighth day of each
month thereafter until maturity, installments of principal and interest shall be
paid in the amount of $447,216.00.
Interest for each full or partial month the principal balance of this Note is
outstanding, will be calculated based on the actual number of days the principal
balance of this Note is outstanding in the month and the actual number of days
in the calendar year.
Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. To effectuate these payments, Borrower, at
or prior to the date hereof, shall execute an ACH form provided by Lender. All
installments shall be applied first in payment of interest, calculated monthly
on the unpaid principal balance, and the remainder of each installment shall be
applied in payment of principal. The entire unpaid principal balance plus
accrued interest thereon shall be due and payable on December 8, 2024 (the
"Maturity Date").


Provided Lender has no further obligation to advance principal under this Note
to Borrower, beginning January 8, 2015 Borrower shall have the right, upon not
less than ten (10) Business Days prior written notice, to prepay (on a Business
Day only) this Note in full with a Prepayment Fee (as hereinafter defined);
provided, however, that such notice must contain the anticipated date of
prepayment. If Borrower fails to prepay on, or

1

--------------------------------------------------------------------------------



within five (5) Business Days before or after such anticipated date of
prepayment, such failure shall be deemed to be a withdrawal of Borrower's notice
of prepayment, and Borrower shall be required to submit another written notice
of prepayment pursuant to the terms and conditions set forth in this Note if
Borrower thereafter elects to prepay this Note. This Prepayment Fee represents
consideration to Lender for loss of yield and reinvestment costs and shall also
be payable whenever prepayment occurs as a result of the application of
Condemnation Proceeds as defined in the Lien Instrument (as hereinafter
defined). The Prepayment Fee shall be the greater of Yield Maintenance or one
percent (1%) of the outstanding principal balance of this Note (the "Prepayment
Fee"). The Prepayment Fee shall be calculated as of the Prepayment Fee
Determination Date.


"Business Day" means any day other than a Saturday, a Sunday or a day on which:
(i) Lender is closed for business or (ii) the Federal Reserve Bank of New York
is closed for business.


"Yield Maintenance" means the amount, if any, by which


(i)    the present value on the Prepayment Fee Determination Date of the Then
Remaining Payments determined by using the Periodic Discount Rate; exceeds


(ii)    the outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.


"Prepayment Fee Determination Date" means


(A)
In the case of a voluntary prepayment, the date of the voluntary prepayment;


(B)
In the case of a prepayment following an acceleration of the Indebtedness (as
hereinafter defined), the date of such acceleration;


(C)
In the case of a prepayment due to a condemnation:


(1)
involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such filing; or



(2)
not involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such prepayment;




2

--------------------------------------------------------------------------------



(D)
In the case of Borrower becoming a debtor in a bankruptcy or other insolvency
proceeding, the date of Lender's filing of its proof of claim in such
proceeding.



"Then Remaining Payments" means payments in such amounts and at such times as
would have been payable subsequent to the Prepayment Fee Determination Date
(assuming no prepayment) in accordance with the terms of this Note.


"Periodic Discount Rate" means the rate which, when compounded monthly, equals
the Treasury Rate.


"Treasury Rate" means:


(A)
The linearly interpolated yield, compounded semi-annually, of the two (2) most
recently auctioned (on the run) non-callable U.S. Treasury bonds, notes or bills
(other than inflation indexed (i.e., inflation protected) securities) issued by
the United States Treasury having maturity dates equivalent or most nearly
equivalent to the Average Life Date as reported (on-line or otherwise) by The
Wall Street Journal one (1) Business Day prior to the Prepayment Fee
Determination Date; or



(B)
If the yields from (A) above are not available, the linearly interpolated yield,
compounded semi-annually, of the two (2) Treasury Constant Maturity Series
(other than inflation indexed (i.e., inflation protected) securities) having
constant maturity dates equivalent or most nearly equivalent to the Average Life
Date as reported, for the latest day for which such yields shall have been so
reported, as of one (1) Business Day preceding the Prepayment Fee Determination
Date, in Federal Reserve Statistical Release H.15 (or comparable successor
publication); or



(C)
If the yields from (A) and (B) above are not available, a rate comparable to
what would have been calculated under clause (A) or (B) above, as reasonably
determined by Lender.



To the extent that the source used in (A), (B) or (C) above updates treasury
yield information during the day, Lender shall rely on the treasury yields
reported prior to 12:00 Noon (Central Time) one (1) Business Day prior to the
Prepayment Fee Determination Date.


"Average Life Date" means the date which is the Remaining Average Life from the
Prepayment Fee Determination Date.


"Remaining Average Life" means the number of years (calculated to the nearest
day) obtained by dividing:

3

--------------------------------------------------------------------------------





(A)    the sum of the products obtained by multiplying


(1)    the principal component of each Then Remaining Payment;


by


(2)    the number of years (calculated to the nearest day) that will elapse
between the Prepayment Fee Determination Date and the scheduled due date of such
Then Remaining Payment;


by


(B)    The outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.


Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
Prepayment Fee required under the prepayment in full right recited above.


In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the Prepayment Fee, if
required, shall be an amount equal to the Prepayment Fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the Prepayment Fee
Determination Date with respect to such partial prepayment.


Notwithstanding the above and provided Borrower is not in default under any
provision contained in the Loan Documents, this Note may be prepaid in full at
any time, without a prepayment fee, during the last sixty (60) days of the term
of this Note.


The prepayment of this Note as herein provided, together with the Prepayment Fee
(if required as herein provided) if received by Lender prior to 12:00 p.m.
Central Time on a Business Day, shall be credited on that Business Day, or, if
received by Lender at or after 12:00 p.m. Central Time on a Business Day, shall,
at Lender's option, be credited on the next Business Day.


Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports and evidence of
insurance

4

--------------------------------------------------------------------------------



acceptable to Lender are not furnished to Lender, all as described in more
detail in the provisions of the Lien Instrument entitled "Financial Statements"
and "Insurance".


This Note is secured by certain property (the "Property") in the County of
Honolulu, State of Hawaii described in a Mortgage and Security Agreement (the
"Lien Instrument") of even date herewith executed by ABP PEARL HIGHLANDS LLC, a
Hawaii limited liability company, to THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY.


Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.


All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any attorneys'
fees and expenses incurred by Lender to enforce or preserve its rights under any
of the Loan Documents in any bankruptcy or insolvency proceeding.


All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof until paid at the
Default Rate. "Default Rate" means the lower of a rate equal to the interest
rate in effect at the time of the default as herein provided plus 5% per annum
or the maximum rate permitted by law.


No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the

5

--------------------------------------------------------------------------------



principal of this Note immediately upon Lender's awareness of the collection of
such excess.


Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under the Guarantee of
Recourse Obligations of even date herewith executed by A & B Properties, Inc., a
Hawaii corporation, for the benefit of Lender and under other separate
guarantees, if any, (iii) under any of the other Loan Documents (as defined in
the Lien Instrument) and (iv) in any other collateral securing the Indebtedness.
If such proceeds are insufficient to pay the Indebtedness, Lender will never
institute any action, suit, claim or demand in law or in equity against Borrower
for or on account of such deficiency; provided, however, that the provisions
contained in this paragraph


(i)    shall not in any way affect or impair the validity or enforceability of
the Indebtedness or the Lien Instrument; and


(ii)    shall not prevent Lender from seeking and obtaining a judgment against
Borrower, and Borrower shall be personally liable, for the Recourse Obligations.


"Recourse Obligations" means


(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on this Note or to reasonable operating expenses of the
Property;


(b) amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrower or those acting on behalf of Borrower;


(c) insurance loss and Condemnation Proceeds (as defined in the Lien Instrument)
released to Borrower but not applied in accordance with any agreement between
Borrower and Lender as to their application;


(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required by Lender;



6

--------------------------------------------------------------------------------



(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;


(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property (to the
extent not previously deposited with Lender by Borrower pursuant to the
provision of the Lien Instrument following the caption entitled "Deposits by
Mortgagor"), and amounts required to fulfill Borrower's obligations as lessor
under any leases of the Property, in each case, either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on the Conveyance Date;


(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;


(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer/One-Time Transfer", and


(i) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if an action for partition of the Property, whether
by sale or division or otherwise, is brought by ABP and A&B;


(j) reasonable attorneys' fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) through (i)
above.


"Conveyance Date" means (i) the later of (a) the date on which title vests in
the purchaser at the foreclosure sale of the Property pursuant to the Lien
Instrument or (b) the date on which Borrower's statutory right of redemption
shall expire or be waived or (ii) the date of the conveyance of the Property to
Lender in lieu of foreclosure.


Notwithstanding the foregoing, the personal liability of Borrower shall be
limited to the assets of Borrower as opposed to the assets of Borrower's
beneficial owners. A negative capital account of any member in Borrower shall
not be deemed an asset of Borrower. If such proceeds are insufficient to pay the
Indebtedness, Lender will never

7

--------------------------------------------------------------------------------



institute any action, suit, claim or demand in law or in equity against the
members of Borrower for or on account of such deficiency.
 
All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Lien Instrument.




(Signatures commence on next page)

8

--------------------------------------------------------------------------------







This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the State
of Hawaii.


ABP PEARL HIGHLANDS LLC, a Hawaii
limited liability company


By:    A & B Properties, Inc., a Hawaii
corporation, its manager


By:/s/ Charles W. Loomis            
Name:    Charles W. Loomis            
Its:    Vice-President            


By:/s/ Paul K. Ito                
Name:    Paul K. Ito                
Its:    Treasurer                





9